1
2                                                                    FILED
3                                                                     AUG 2 6 2019
4
5
6
7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   PARK ASSIST, LLC,                             Case No.: 3:18-cv-02068-BEN-MDD
12                                   Plaintiffs,
                                                   ORDER DENYING DEFENDANTS'
13   V.                                            MOTIONS TO DISMISS
                                                   [Docs. 25, 26]
14   SAN DIEGO COUNTY REGIONAL
     AIRPORT AUTHORITY;
15
     ACE PARKING MANAGEMENT, INC.,
16                                 Defendants.
17
18        Pending before the Court are the motions to dismiss filed by Defendants San Diego
19   County Regional Airport Authority and Ace Parking Management, Inc. [Docs. 24, 25.]
20   For the following reasons, the motions are DENIED.
21                                    I.     BACKGROUND
22         This is a patent infringement action. Plaintiff Park Assist develops and sells a
23   camera-based parking guidance system for which it was issued Patent No. 9,594,956 ("the
24   '956 Patent") on March 17, 2017. Park Assist alleges that Defendants San Diego County
25   Regional Airport Authority ("the Airport Authority") and Ace Parking Management, Inc.
26   have infringed and continue to infringe Park Assist's '956 Patent by operating a
27   competitor's parking guidance system at the Terminal 2 Parking Plaza.
28

                                                                         3: 18-cv-02068-BEN-MDD
1          The '956 Patent is entitled "Method and System for Managing a Parking Lot Based
2    on Intelligent Imaging." The '956 Patent specification provides context, acknowledging,
3    "The use of different sensor technologies [in a parking lot], such as ultrasonics or image
4    processing is known." Doc. 23-1 at 1:14-16. The specification goes on to provide that
5    known image processing "may determine occupancy of slots and provide the driver with
6    guidance to available spaces either upon entry to the parking lot or by displays strategically
7    located within the lot." Id. at 1:16-23.
 8         The '956 Patent's specification identifies various problems from which the prior
9    known parking guidance systems suffer, including "not allow[ing] ... the opportunity to
10   preferentially charge the customer according to their parking location," not "recogniz[ing]
11   unique aspects of the vehicle, such as ... license plate," and not "enabl[ing] remote viewing
12   of individual parking spaces, enabling human intervention to correct mistakes, . . . or
13   provid[ing] real-time feedback to improve system accuracy." '956 Patent, 1:24-27, 34-35,
14   38-41. The '956 Patent's abstract provides that it is directed to solving these problems
15   with an improved method and system for managing a parking lot based on intelligent
16   imaging. Id.
17         The '956 Patent has two claims: independent claim 1 and dependent claim 2.
18   Independent claim 1 requires:
19                  1. A method of managmg a plurality of parking spaces,
                    compnsmg:
20
                    (a) monitoring a parking space with an imaging device of an
21                  imaging unit;
                    (b) detecting, by said imaging unit, occupancy of said parking
22
                    space;
23                  (c) assigning said parking space, in which said occupancy was
                    detected, an occupied status, wherein said occupied status is
24
                    indicated by illuminating a first color of a multicolor indicator
25                  collocated with said imaging device, said first color predefined
                    to determine said occupied status;
26
                    (d) obtaining, as a result of said parking space having said
27                  occupied status, a single high resolution image of a vehicle
28
                                                    2
                                                                               3: l 8-cv-02068-BEN-MDD
 1               occupying said parking space, said high resolution image
                 obtained by said imaging device;
2
                 (e) storing at least part of said high resolution image on a storage
3                device;
                 (t) displaying a thumbnail image of said parking space on a
4
                 graphic user interface (GUI), said thumbnail image digitally
5                processed from an image electronically communicated to said
                 GUI from said imaging unit;
6
                 (g) deciding whether said occupied status is incorrect, based on
7                a visual review of said thumbnail image on said GUI;
                 (h) correcting said occupied status, by inputting computer-
 8
                 readable instructions to a computer terminal of said GUI, if said
 9               parking space shown in said thumbnail image is vacant and said
                 computer terminal electronically communicating a command to
10
                 toggle said multicolor indicator to illuminate a second color, said
11               second color predefined to indicate a vacant status;
                 (i) extracting from said high resolution image, by digital image
12
                 processing, a permit identifier for said vehicle and comparing
13               said permit identifier with at least one parking permit
                 identification stored on said storage to determine a permit status
14
                 of said parked vehicle; and
15               (j) initiating an infringement process for said vehicle having said
                 permit identifier that fails to coincide with at least one of said
16
                 [sic?] at least one parking permit identification.
17
           Claim 2 depends from claim 1 and narrows it by requiring the use of a self-modifying
18
     classification algorithm:
19
                  2. The method of claim 1, wherein said detecting includes
20                providing machine-readable code of a self-modifying
21                classification algorithm for assigning said respective statuses, the
                  method further comprising:
22                (e) said system executing said machine-readable code to modify
23                said classification algorithm in response to said correcting.

24                                        II.    DISCUSSION
25         Defendants move to dismiss this lawsuit under Federal Rule of Civil Procedure
26   12(b)(6), arguing the '956 Patent is invalid under 35 U.S.C. § 101 because its claims are
27   directed to unpatentable abstract ideas. At this early stage of the case, the Court disagrees.
28
                                                   3
                                                                               3: 18-cv-02068-BEN-MDD
 1      A. Legal Standards
2          Section 101 of the Patent Act provides that"[w]hoever invents or discovers any new
3    and useful process ... or any new and useful improvement thereof, may obtain a patent
4    therefore, subject to the conditions and requirements of this title." 35 U.S.C. § 101. The
5 term "process" "includes a new use of a known process, machine, manufacture,
6    composition of matter, or material." 35 U.S.C. § l00(b). Patent protection, however, does
 7 not extend to patent ineligible concepts oflaws of nature, natural phenomena, and abstract
 8   ideas, which are "building blocks of human ingenuity." Alice Corp. Party Ltd. v. CLS
 9   Bank, Int'!, 573 U.S. 208, 217 (2014). Accordingly, the Court must "distinguish between
10   patents that claim the building blocks of human ingenuity and those that integrate the
11   building blocks into something more, thereby transforming them into a patent-eligible
12   invention." Id. at 217 (internal quotation marks and citations omitted). To do so, the
13   Supreme Court has outlined a two-step process. See id. First, the Court must determine
14   whether the claims at issue are "directed to" a patent ineligible concept. Id. If so, the Court
15   must next determine whether additional elements of the claim, both individually and as an
16   ordered combination, produce an "inventive concept" by "transform[ing] the nature of the
17   claim into patent-eligible application." Id. If, however, the Court finds during the first
18   step that the claims are directed to a patent-eligible concept, the claims satisfy§ 101, and
19   the Court need not proceed to the second step. Visual Memory LLC v. NVIDIA Corp., 867
20   F.3d 1253, 1262 (Fed. Cir. 2017).
21         The Court may resolve patent eligibility under§ 101 on a motion to dismiss where
22   "there are no factual allegations that, taken as true, prevent resolving the eligibility question
23   as a matter of law." Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121,
24   1125 (Fed. Cir. 2018). "[P]lausible factual allegations may preclude dismissing a case
25   under § 101 where, for example nothing on the record refutes those allegations as a matter
26   oflaw or justifies dismissal under Rule 12(b)(6)." Id. (internal quotation marks omitted).
27
28
                                                     4
                                                                                 3: 18-cv-02068-BEN-MDD
1       B. Alice Step One
2          In the first Alice step, the Court determines "whether the claims at issue are directed
3    to a patent-ineligible concept," e.g., an abstract idea. Alice, 573 U.S. at 218. In doing so,
4    the Court "must be careful to avoid oversimplifying the claims because '[a]t some level,
5    all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural
6    phenomena, or abstract ideas."' TLI Communs. LLC v. AV Auto., LLC, 823 F.3d 607, 611
7    (Fed. Cir. 2016) (quoting Alice, 573 U.S. at 217)). Thus, "[t]he inquiry often is whether
 8   the ,claims are directed to 'a specific means or method' for improving technology or
9    whether they are simply directed to an abstract end-result." RecogniCorp, LLC v. Nintendo
10   Co., Ltd., 855 F.3d 1322, 1326 (Fed. Cir. 2017). In other words, the Court looks to the
11   "focus" of the claims and their "character as a whole." Elec. Power Grp., LLC v. Alstom
12   S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
13         Defendants contend the '956 Patent's claims fail at step one because they are
14   "directed to the abstract concept of processing information, namely information derived
15   from images of parking spaces." Doc, 25-1 at 16. In support, Defendants argue that Claim
16   1 merely covers the gathering of information ("detecting, by said imaging unit," "obtaining
17   ... a single high-resolution image," and "extracting from said high resolution image ... a
18   permit identifier"); analyzing of information ("assigning ... an occupied status," "deciding
19   whether said occupied status is incorrect," and "comparing said permit identifier"); and
20   displaying, or transmitting, of the results ("illuminating a first color of a multicolor
21   indicator," "displaying a thumbnail image," and "initiating infringement process"). '956
22   Patent at 22:30-23:4.
23          From a bird's-eye view, Defendants are correct that the '956 Patent's claims involve
24   the unpatentable idea of gathering and processing information. Importantly, however, the
25   fact that claims involve an abstract idea does not mean they are directed to an abstract idea.
26   Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016) ("[I]t is
27   not enough to merely identify a patent-ineligible concept underlying the claim; we must
28   determine whether the patent-ineligible concept is what the claim is 'directed to."'). The
                                                    5
                                                                               3: I 8-cv-02068-BEN-MDD
 1 Court declines to evaluate the '956 Patent claims in the general manner proposed by
2    Defendants. See, e.g., Thales Visionix Inc. v. United States, 850 F.3d 1343, 1347 (Fed. Cir.
3    2017) ("We must therefore ensure at step one that we articulate what the claims are directed
4 to with enough specificity to ensure the step one inquiry is meaningful."). Instead, the
5    Court considers whether the claims and their "character as a whole," considered in light of
6    the specification, are "drawn to the concept of' an abstract idea. See Alice, 573 U.S. at
7    219; Enfish, LLCv. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
8          As Park Assist correctly argues, the '956 Patent's claims are not abstract because
9    they are directed to specific improvements to known parking guidance systems. 1 First, the
10   specification discloses several problems with prior art parking guidance systems, including
11   that they only "provide the driver with guidance to available spaces either upon entry to
12   the parking lot or by displays strategically located within the lot," that they do "not allow
13   the parking lot proprietor the opportunity to preferentially charge the customer according
14   to their parking location within the parking lot," and that they do "not enable remote
15   viewing of individual parking spaces, enabling human intervention to correct mistakes ...
16   or provide real-time feedback to improve system accuracy." '956 Patent at 1: 13-44. The
17   claims, read in light of the specification, purport to solve these problems by providing
18   technical improvements through an improved "parking lot management system that relies
19   on intelligent processing of images." '956 Patent at 1:8-21.
20
21
            1
             For purposes of the§ 101 analysis, neither party contends that claim construction
22   is necessary to understand the improvements identified by Park Assist-the GUI,
23   correcting algorithm, and collocated imaging/indicator structure. See Doc. 36 at 3 :23-24;
     Doc. 25-1 at 16:25-28; see also, e.g., Bancorp Servs., LLC v. Sun Life Assurance Co. of
24   Canada (U.S.), 687 F.3d 1266, 1273-73 (Fed. Cir. 2012) ("[C]laim construction is not an
25   inviolable prerequisite to a validity determination under § 10 l ."). Because the Court agrees
     and finds claim construction would not assist the Court in resolving the § 101 challenge, it
26   proceeds to Alice step one. See also, e.g., CMG Financial Servs., Inc. v. Pacific Trust
27   Bank, F.S.B., 50 F. Supp. 3d 1306, 1313 (C.D. Cal. 2014), aff'd, 616 F. App'x 420 (Fed.
     Cir. 2015) (finding the "[p]atent's eleven Claims [we]re sufficiently straightforward that
28   claim construction [wa]s not necessary to understand their content").
                                                   6
                                                                              3: 18-cv-02068-BEN-MDD
 1         For example, the claims and specification disclose technological improvements to
2    the graphic user interface ("GUI"), which improve the accuracy of the cameras detecting
3    and determining whether a parking space is occupied:
4          (1) an improved GUI providing thumbnail images and occupancy status
               indicators of individual spaces for identification and correction of
5
               occupancy detection errors (id. at Claim l(t)-(h); 16:9-17:32) and
6
           (2) a self-modifying correction algorithm to improve occupancy detection (id.
7
               at Claim l(g)-(h)andClaim2; 11:49-12:43; 16:25-17:54).
 8
 9   Figures 7 and 8, identified by the patent specification, show "web page user interfaces"
10   that provide an improved arrangement of thumbnail images and occupancy indications to
11   "tun[e] ... the automatic detection algorithm." Id. at 7:15-16, Figs. 7-8. Claim 1 requires
12   that the user decide whether the camera's determination of an occupied status is incorrect,
13   and if incorrect, the user then corrects the occupied status. That correction enables the
14   parking guidance system to adapt and learn from past errors so that the accuracy of the
15   camera-based system improves. Id. at 6: 1-5 ("In response to the corrections by the human
16   operator, the classification system modifies the classification algorithm to be more
17   accurate.").   In so doing, Claim 1 's improved GUI elements enhance the computer
18   technology further disclosed in dependent Claim 2 by adding an improved occupancy
19   detection algorithm.
20         The specification teaches that the prior art did not enable the remote viewing of
21   parking spaces to allow human intervention to then correct mistakes and provide real-time
22   feedback, thereby improving the system's accuracy. Id.at 1:37-41. Thus, the specification
23   confirms that the claims disclose an improved system by allowing the parking guidance
24   system to do things it could not do before-adapt and improve camera accuracy by using
25   past detection error information. See, e.g., Finjan, Inc. v. Blue Coat Systems, Inc., 879 F .3d
26   1299 (Fed. Cir. 2018) (holding claims directed to a behavior-based virus scanning method
27   directed to patent eligible subject matter because they "employ[] a new kind of file that
28   enables a computer security system to do things it could not do before," including
                                                    7
                                                                               3: 18-cv-02068-BEN-MDD
 1 "accumulat[ing] and utiliz[ing] newly available, behavior-based information about
2    potential threats").
3          These improvements are similar to those found patentable by the Federal Circuit in
4    Core v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018). There, much like Park
5    Assist's improved GUI, the patent's claims were "directed to an improved user interface
 6   for computing devices." Id. at 1362. Although acknowledging that "the generic idea of
 7   summarizing information certainly existed prior to the invention," the Federal Circuit held
 8   the claims were not directed to an abstract idea because they "disclose[d] a specific manner
 9   of displaying a limited set of information to the user, rather than using conventional user
10   interface methods to display a generic index on a computer." Id. As a result, the Core
11   court held the claims were patentable because they were "directed to a particular manner
12   of summarizing and presenting information in electronic devices ... resulting in an
13   improved user interface for electronic devices." Id. Likewise, here, Park Assist's patent
14   discloses a particular manner of presenting parking occupancy information via its GUI-
15   through an improved arrangement of thumbnail images and occupancy indications used for
16   "tuning ... the automatic detection algorithm."
17          The '956 Patent's collocated imaging devices and multicolor indicators are another
18   example of an improvement to prior art, including by "enabling preferential pricing for
19   parking based on location within the parking lot." Id. at 2:7-9. The imaging/indicator
20   structure is claimed as a "multicolor indicator collocated with [an] imaging device." '956
21   Patent at 22:37-43. The specification teaches that the structure may be mounted on a
22   parking facility's ceiling and uses an imaging device to detect occupancy status coupled
23   with an LED indicator to mark spaces red or green for occupied or unoccupied. Id. at 7 :61-
24   8:41, Figs. 2 and 3. Each imaging/indicator structure includes: "high intensity red, green
25   and blue LED indicators 48 with diffuser, two high resolution, high sensitivity CMOS
26   multi-megapixel digital cameras 50, one or more 400 MHz ARM 9 processor ... serial
27   ports ... [and] optional ... (License Plate Recognition) software." Id. at 8:30-40. The
28   specification further provides that "each camera unit 16 can monitor one or more parking
                                                   8
                                                                             3: l 8-cv-02068-BEN-MDD
 1 spaces 15, either on opposing sides of the camera unit 16 or in side by side parking bays .
2    .. [such that] a single system of the present invention can monitor and control up to one
3    million individual parking spaces 15." Id. at 8:22-26. There is no disclosure or suggestion
4    in the specification indicating that the claimed imaging/indicator structure is conventional,
5    well-known, or off-the-shelf.
6          The described improvements to prior art parking guidance systems-the improved
7    GUI, correcting algorithm, and collocated imaging/indicator structure-adequately
 8   demonstrate that the '956 Patent's claims are patent-eligible under step one of Alice. See
9    also, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (holding
10   claims reciting a self-referential table for a computer database were not abstract because
11   they focused on "an improvement to computer functionality itself, not on economic or other
12   tasks for which a computer is used in its ordinary capacity"); Thales Visionix Inc. v. United
13   States, 850 F.3d 1343, 1349 (Fed. Cir. 2017) (holding claims reciting an improved method
14   of using inertial sensors to determine position and orientation of an object on a moving
15   platform were not directed to an abstract idea because although the system used
16   conventional sensors, the claims specified a particular configuration of the sensors and a
17   particular method of using the raw data that eliminated many complications inherent in
18   conventional methods).
19         Defendants' authorities do not require a different conclusion. For example, although
20   Defendants characterize the '956 Patent's claims as "incredibly similar" to those in Open
21   Parking, LLCv. ParkMe, Inc., 2016 WL 3547957 (W.D. Pa. June 30, 2016), aff'd, 683 F.
22   App'x 932 (Fed. Cir. 2017), that case is distinguishable. Like Park Assist's patent, the
23   patents in Open Parking concerned a parking guidance system. In sharp contrast to Park
24   Assist's claims, however, the Open Parking claims merely took a parking space's detected
25   occupancy condition and broadcast it wirelessly to a commuter's smartphone. Id. at *7.
26   Thus, unlike the '956 Patent, the Open Parking patents did not teach how the detection of
27   the occupancy condition could be improved. Rather, the claims were directed to an abstract
28   idea because they simply transmitted real time data "about open parking spaces [that] has
                                                   9
                                                                              3: l 8-cv-02068-BEN-MDD
 1 long been broadcast to drivers who cannot actually see the open spaces," e.g., via displays
2    on the outside indicating if spots are vacant. Id. at *8; cf Enfish, 822 F.3d at 1338-39
3    (holding software patent claims satisfy Alice step one when they are "directed to a specific
4    implementation of a solution to a problem in the software arts," such as an improvement
5    in a computer's functioning). Had the Open Parking court, instead, upheld the patents'
6    validity, the general process of using the internet to send parking-related information to a
7    wireless device likely would have been preempted. See Bilski v. Kappas, 561 U.S. 593,
 8   611-12 (2010) ("[U]pholding the patent would pre-empt use of this approach in all fields,
9    and would effectively grant a monopoly over an abstract idea.").
10         Although Defendants are correct that the 956 Patent's claims concern the underlying
11   abstract concept of information processing, that argument overgeneralizes the claims,
12   rather than considering their "character as a whole." Elec. Power Grp., LLC v. Alstom SA.,
13   830 F.3d 1350, 1353 (Fed. Cir. 2016). Here, considering the claims' character as a whole,
14   in light of the specification, the claims are directed to improving known parking guidance
15   technology through an improved parking guidance system, comprised of components
16   including a novel GU1, a self-modifying classification algorithm that allows the parking
17   system to adapt and learn from past errors to improve detection accuracy, and a collocated
18   imaging/indicator structure. Accordingly, because the '956 Patent's claims are directed to
19   "a specific means or method" for improving parking guidance system technology, rather
20   than simply directed to an abstract end-result, the claims pass muster under step one of
21   Alice. The Court "need not proceed to step two" of the Alice test, as it finds the '956
22   Patent's claims are not directed to an abstract idea. Thales Visionix, 850 F.3d at 1349.
23   Thus, the motions to dismiss are DENIED.
24         IT IS SO ORDERED.
25
26   Date: August~ 2019
27
28
                                                  10
                                                                              3: l 8-cv-02068-BEN-MDD
